Citation Nr: 1027763	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1978 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of service connection for bilateral knee disability on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 1999, the RO denied service connection for bilateral 
knee disability.

2.  Evidence received since June 1999 is new and relates to an 
unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The June 1999 decision denying service connection for 
bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has been received since the June 
1999 decision,  and the claim of service connection for bilateral 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision regarding reopening the Veteran's 
claim for service connection for bilateral knee disability.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a June 1999 letter, the RO denied service connection for 
bilateral knee disability.  This decision became final.  See 
38 U.S.C.A. § 7105.  In June 2005, the Veteran filed a new claim 
of service connection for bilateral knee disability.  The Board 
notes that the RO implicitly reopened the Veteran's claim in the 
June 2006 statement of the case.  The Board, however, is required 
to address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (1996).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been received by the veteran or otherwise 
associated with the claims folder since the last final decision 
in June 1999.  At this stage, the credibility of evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the June 1999 rating decision, the RO denied service 
connection on the basis that the claim was not well-grounded.  
The Veteran's service treatment records were not associated with 
the claims folder.  

Pursuant to the claim to reopen, the RO received four lay 
statements concerning the Veteran's in-service injury and 
subsequent knee disability, as well as VA treatment records 
indicating knee x-rays were ordered in November 2005 as a result 
of the Veteran's complaining of pain in both knees.  Treatment 
records also indicate that the Veteran used a walker or cane for 
mobility. 

This evidence is certainly new as it was not of record at the 
time of the June 1999 decision.  The evidence is also material.  
The statements are evidence of an in-service injury and the 
medical records are evidence of current knee complaints.  Thus, 
based on the receipt of evidence relating to previously 
unestablished facts, the Board finds new and material evidence 
has been received.  The claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral knee disability is reopened.  
The appeal is granted to that extent only.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral knee disability.  The Board concedes that in January 
1980, during service, the Veteran injured her right knee and 
ankle while skating.

The Veteran's claim was denied because of the lack of medical or 
lay evidence.  The June 2006 SOC further explained that the claim 
was denied because service treatment records showed no 
complaints, treatment or diagnosis of a left knee injury.  
Service treatment records showed the January 1980 skating injury 
resulted in no findings or diagnosis regarding the right knee; 
there was no evidence of any ongoing treatment for either knee.  
VA treatment records showed no confirmed diagnosis of a left or 
right knee disability.

Establishing service connection requires (1) medical evidence of 
a current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed.Cir.1996) (table).

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In May 2005 the Veteran's two sisters and two brothers sent 
letters to the RO concerning the Veteran's knee disability.  Each 
letter related that the Veteran had told the sibling of a knee 
injury during service.  Additionally, two of the letters 
indicated that the Veteran complained of knee pain throughout the 
years since service.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

VA treatment records show that knee x-rays were ordered in 
November 2005 as a result of the Veteran complaining of pain in 
both knees and requesting an orthopedic consult.  No record of 
the ordered x-ray exists within the claims file.  Treatment 
records also indicate that the Veteran uses a walker or cane for 
mobility.  It is unclear whether the Veteran's limited mobility 
is related to her complaints of knee pain.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 C.F.R. § 
3.159(c).  VA must make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including those records from VA medical facilities or non-VA 
facilities providing examination or treatment at VA expense.  38 
C.F.R. § 3.159(c)(2).  As it is unclear whether the ordered x-
rays were conducted and whether there is a relationship between 
the Veteran's limited mobility and her complaints of knee pain, 
the RO should ensure that all relevant records have been 
obtained.  

There is evidence of an in service injury to the right knee and 
evidence of knee pain throughout the years following service.  As 
there is some lay and medical evidence of persistent symptoms of 
knee pain and lay evidence suggesting a relationship to a service 
injury, the low threshold for a VA examination of the knees has 
been met.

Upon careful review of the evidence of record, the Board finds 
that a VA examination should be scheduled to determine whether 
the Veteran has any current knee disability and whether it is 
attributable to her period of active duty.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that she identify the names, addresses 
and approximate dates of treatment for all 
health care providers, VA and private, who may 
possess additional records pertinent to the 
claims remaining on appeal.  With any necessary 
authorization from the Veteran, the RO should 
attempt to obtain and associate with the claims 
file any medical records identified by the 
Veteran which have not been secured previously.  
In any event, the RO should attempt to obtain 
the report of the x-rays which were ordered in 
November 2005.  If there are no records of x-
rays, the RO should obtain the reason these do 
not exist.

2.  The RO should schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any knee disability.  The Veteran's 
claims folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
then render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed knee disability had its onset in 
service or is related to a service-connected 
disability.  The examiner should specifically 
address the Service Treatment Records that note 
a January 1980 skating injury which affected 
the Veteran's right knee and ankle.  The 
examiner should provide rationale for all 
opinions given.  If the examiner cannot provide 
an opinion without resorting to speculation, he 
or she should so state and provide the reason 
any opinion would require speculation.  

3.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and her 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
her representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


